DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered. 
Response to Amendment and Status of Claims
Applicants’ amendments to the claims, filed January 7, 2021, are acknowledged. Claim 1 has been amended. Claims 24-26 are newly added. Claims 2, 4-7, 15-19 and 23 are cancelled. No new matter has been added. Claims 1, 3, 10-14, 20-22 and 24-26 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 25, it is unclear which temperature the claim is referring to, the temperature of ‘heating said solid precursor material’ (lines 12-13) or the temperature of ‘extruding the softened and extrudable solid precursor’ (line 17). Examiner interprets the temperature to be the temperature for ‘heating said solid precursor material’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3, 10-13, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bose (previously cited, US 2010/0314572 A1) in view of Hamano (Hamano, “Overview and outlook of bonded magnets in Japan”), Huber (previously cited, “3D Print of Polymer Bonded Rare-Earth Magnets”, submitted in IDS) and Kline (previously cited, US 20080111275 A1).
Regarding Claims 1 and 24-25, Bose discloses a method for producing a bonded permanent magnet (“composites comprising an elastic and/or thermoplastic-elastic carrier medium and hard magnetic particles” Abstract), the method comprising: 
(i) incorporating a solid precursor material, the solid precursor material comprising a thermoplastic crosslinkable polymer and particles having a hard magnet composition (“composites comprising an elastic and/or thermoplastic-elastic carrier medium and hard magnetic particles” Abstract; “elastomeric material and/or a thermoplastic-elastic material is mixed at least with…magnetisable particles and….composite of the magnetorheological material is produced by chemical and/or physical crosslinking…for example, materials…with vinyl groups…which then react respectively with crosslinking partners” [0034]; “crosslinking of thermoplastic elastomers as carrier medium” [0040]), wherein said particles having a hard magnetic composition are included in the solid precursor material in an amount of 20-70wt% (“proportion of magnetisable particles is between 1 and 70% by volume” [0030]; one of ordinary skill in the art would be able to routinely convert and reasonably appreciate that 1-70vol% would overlap with the range of 20-70wt%; for example, see working example in para. [0051] and [0052] wherein 30vol% hard magnetic particles amount to 63wt% magnetic material; “30% by volume hard magnetic particles” [0051]; “12 g granulate (styrene-ethylene-propylene block copolymer…10.8 g paraffin…83.057 g hard magnetic powder…26 g toluene” [0052]; 83.057/(12+10.8+83.057+26)=63%).
Bose discloses wherein the thermoplastic crosslinkable polymer may comprise vinyl groups, but does not specifically disclose a thermoplastic crosslinkable polymer (Claim 1) comprising vinyl acetate units to result in a flexible bonded permanent magnet, or further wherein the thermoplastic crosslinkable polymer (Claim 24) is poly(ethylene)-co-vinyl acetate. 
Hamano teaches wherein poly(ethylene)-co-vinyl acetate is a well-known and suitable thermoplastic crosslinkable polymer for manufacturing flexible bonded magnets such as by extruding (see Table 1, molding methods, extrusion; “extrusion technology…bonded magnets of NdFeB” Pg. 10, Col. 2, Para. 4; “bonded magnets…magnet powders and binder materials” Pg. 8, Col. 1, Para. 3; “binder 
	
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used poly(ethylene)-co-vinyl acetate as the thermoplastic crosslinkable polymer, and therefore one comprising vinyl acetate units to result in a flexible bonded permanent magnet, for the manufacturing of a bonded magnet with hard magnetic particles, as taught by Hamano, for the invention disclosed by Bose. One would be motivated to use this polymer because it comprises vinyl groups as preferred by Bose (see above and para. [0034]), because it is a well-known binder material in the art that is suitably and successfully used for extrusion of bonded magnets (see teaching by Hamano above), and in order to make a bonded magnet with improved elasticity/flexibility (see teaching by Hamano above; one of ordinary skill in the art would appreciate that using a flexible thermoplastic resin would create a flexible bonded magnet).

Bose further discloses:
(ii) heating said solid precursor material to a temperature of no more than 100C, or further (Claim 25) a temperature within the range of 30-100C, to form softened and extrudable precursor material (“The mixture is heated in an oven at 90C and agitated” [0052]; “during and/or subsequent to the composite production, shaping is effected, for example by extrusion” [0041]; see also claim interpretation above for the temperature in Claim 25 in 112b rejection); 
(iii) extruding the softened and extrudable solid precursor material at a temperature of no more than 100C to produce a semi-solid extrudate, and, as the semi-solid extrudate exits as a semi-solid preform of a desired shape (“The mixture is heated in an oven at 90C and agitated” [0052]; “during and/or subsequent to the composite production, shaping is effected, for example by extrusion” [0041]; “crosslinking of thermoplastic elastomers as carrier medium is effected simply by cooling the obtained composite, the matrix solidifying” [0040]; thus, when the extrudate is first extruded, it would be in exposing the semi-solid preform to a directional magnetic field of sufficient strength to align the particles having a hard magnetic composition (“hard magnetic particles which are polarized in a magnetic field” Abstract; “in the shaping process…for example crosslinking with elastomeric materials or cooling of a thermoplastic elastomeric material), an external magnetic field is applied…strength of the magnetic field prevailing during the crosslinking” [0021]); and 
(iv) curing the semi-solid preform by allowing the semi-solid preform to cool over time with a majority of the crosslinking occurring during the present curing step (iv) to result in substantially complete crosslinking of the thermoplastic crosslinkable polymer with conversion of said thermoplastic crosslinkable polymer to a completely non-flowable solid crosslinked thermoset (“crosslinking of thermoplastic elastomers as carrier medium is effected simply by cooling the obtained composite, the matrix solidifying” [0040]; a solidified matrix would be solid and non-flowable), to produce a bonded permanent magnet of the desired shape (“the magnetorheological composite materials can be brought into any shape” [0041]).
Bose does not explicitly disclose wherein said thermoplastic crosslinkable polymer has a characteristic of a delayed crosslinking reaction to the extent that a majority of the crosslinking occurs after the solid precursor material has been melted, extruded, and deposited on a substrate, nor does Bose explicitly disclose wherein an initial substantially incomplete level of crosslinking occurs in the semi-solid preform; however, because Bose in view of Hamano teach using a cross-linkable thermoplastic polymer with vinyl acetate units, such as poly(ethylene)-co-vinyl acetate (see above), which is identical to the crosslinkable thermoplastic polymer of the instantly claimed invention, it would be prima facie expected that this polymer of Bose in view of Hamano would achieve delayed cross-linking as well. The prior art is taken to meet the claimed limitations, and it would be expected that because the limitations of 
While Bose discloses wherein the bonded permanent magnet may be formed from extrusion into any shape, Bose does not disclose wherein the extrusion is performed through a nozzle of an additive manufacturing device. Additionally, while Bose discloses wherein the solid precursor material is heated to a temperature of no more than 100°C (see para. [0052]), Bose does not expressly disclose wherein the extruding is extruding for additive manufacturing, nor does Bose expressly disclose this temperature is below the melting temperature of the thermoplastic crosslinkable polymer in the solid precursor material such that it renders the solid precursor material softened and extrudable but not in a completely melted state.
Huber discloses a similar invention for a method of producing a bonded permanent magnet by additive manufacturing (“a method to 3D print polymer bonded isotropic hard magnets with a…3D printer” Abstract; Figure 4, “Printed isotropic NdFeB magnet”) wherein a solid precursor material comprising a thermoplastic polymer (polyamide; Pg. 2, Col. 1, lines 2-8) and particles having a hard magnet composition is heated and extruded through a nozzle of an additive manufacturing device (“NdFeB powder inside a PA11 matrix…prepared for the printing process” Abstract; “Neofer 25/60p is a compound of NDFeB grains….inside a PA11 matrix” Pg. 1, Col. 2, Para. 3; “Neofer 25/60p compound…to be extruded to filaments….performed with a twin-screw extruder” Pg. 1, Col. 2, Para. 4; “this system creates the object layer by layer by a meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point. With the aid of an extruder, and a movable, heated nozzle” Pg. 2, Col. 1, Para. 1) wherein softened extrudate is created by heating said solid precursor material to a temperature of at least the glass transition temperature but less than the melting temperature of said thermoplastic crosslinkable polymer (“meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point” 
Additionally, while Bose discloses temperatures of 100°C or less and one of ordinary skill in the art would understand and appreciate the extrudate to be in a semi-solid state such that the extrudate may be adequately shaped by extrusion and such that it fully solidifies by crosslinking through cooling after extrusion, Bose does not explicitly disclose wherein the extrudate is semi-solid. 
However,  Kline also teaches extruding thermoplastic material in a semi-solid state as to obtain optimized flow properties while retaining shape of the extrudate (“The thermoplastic material can be extruded continuously, or it may be extruded discontinuously…extrudate 30 is maintained at an appropriate temperature to retain a semi-solid state…thermoplastic material is at a temperature that is high enough for the mass redirection to readily occur, but not so high that once the material is removed from the forging device that the material flows into a different shape” [0061]).
 While Kline is directed towards using extruded thermoplastic material via rotary forging, one of ordinary skill in the art would appreciate the teachings of Kline for using such a material for a substantially similar process, such as extruding material through a nozzle, wherein shape is necessary to be retained to a certain extent to prevent spillage of the material.  To be clear, it is not required that Kline be from the same field of endeavor as the claimed invention, and is still considered analogous art to the claimed invention because Kline is reasonably pertinent to the problem faced by the inventor (shape retention 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used extrusion as part of an additive manufacturing device with a nozzle, as taught by Huber, for the invention disclosed by Bose. One would be motivated to use an additive manufacturing device with a nozzle to extrude the softened and flowable precursor material of Bose in order to make multiple, complex and intricate parts with high efficiency and in order to easily tailor the geometry of the magnet to obtain a specific stray field (Huber, “printed magnet with a complex shape that was designed to generate a specific stray field….print polymer bonded magnetic systems with the freedom of having a specific complex shape with locally tailored magnetic properties” Abstract). 
Also, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated the solid precursor material of Bose to a temperature of at least the glass transition temperature and less than the melting temperature, such that it is softened and extrudable, yet not in a completely melted state, as taught by Huber and Kline, for the invention disclosed by Bose and Huber. One would be motivated to do this in order to properly form a flowable material capable of extruding, but one with enough viscosity such that the extrudate retains enough shape that it does not spread or ooze uncontrollably on and over the substrate which would be appreciated by the ordinarily skilled artisan in an additive manufacturing process (see further teaching by Kline above). 
Furthermore, it would be obvious to one of ordinary skill in the art to have adapted these teachings appropriately and routinely for a given crosslinkable thermoplastic polymer, such as those disclosed by Bose in view of Hamano, and such that the precursor material be heated to 100C or less, such as 90C as taught by Bose with respect to similar polymers, in order to accurately apply said teachings for the routine implementation of EVA. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.



Regarding Claims 10-12, Bose discloses wherein the hard magnet material comprises (Claim 10) iron, (Claim 11) has a rare earth composition, and has a (Claim 12) neodymium-containing composition (“preferred rare-earth compounds…selected from the group consisting of Nd-Fe-B” [0011]).

Regarding Claim 13, Bose discloses wherein the solid precursor material further comprises carbon particles (“additives can likewise be contained…such as graphite” [0027]; “additives are possible…such as…diamond” [0028]; graphite and diamond are carbon particles).

Regarding Claim 20, Bose discloses wherein the solid precursor material further comprises an anti-oxidant (“addition of additives, such as…antioxidants” [0025]).

Regarding Claim 26, Bose discloses wherein said particles having a hard magnetic composition are distributed anisotropically (“anisotropic distribution of the magnetisable particles” [0035]), but does not expressly disclose wherein the particles themselves are anisotropic (one of ordinary skill in the art would understand anisotropic particles to be those comprising anisotropy in geometric, interfacial, compositional, or physical properties); however, Bose discloses using NdFeB powder, and one of ordinary skill in the art would appreciate that NdFeB powder would have magnetic anisotropy, which reads on the broadest most reasonable interpretation of the term ‘anisotropic’. Further, it would have been obvious to one of ordinary skill in the art that hard magnetic particles of a composition comprising NdFeB would be magnetically anisotropic in order to successfully form a usable bonded magnet, and in . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Hamano, Huber and Kline, as applied to claim 13 above, and further in view of Sand (previously cited, US 2016/0151982).  
Regarding Claim 14, Bose not disclose wherein the carbon particles are carbon filaments. 
Sand teaches a solid precursor material for additive manufacturing comprising carbon filaments (“rheology control additives man include ... carbon fibers” [0086]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have incorporated the carbon fiber additive for the solid precursor material, as taught by Sand, for the invention disclosed by Bose. One would be motivated to include carbon fibers in order to modify the rheological properties so that material dispensed from an extrusion nozzle retains its shape until cured with minimal lateral flow (Sand, [0072]).

Claim 14 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Hamano, Huber and Kline, as applied to claim 13 above, and further in view of Erikson ( previously cited, US 2017/0144373).
Regarding Claim 14, Bose not disclose wherein the carbon particles are carbon filaments. 
Erikson teaches a solid precursor material for additive manufacturing molten material in a magnetic field wherein the material comprises polymer, metal particles, and carbon filaments (“three-dimensional printing…materials…extruding a molten filament containing a conductive material... and applying a magnetic field...the filament may be a polymer ... the conductive material is... carbon nanotubes, carbon fibers…metal nanoparticles, or combinations thereof” [0017]-[0019]; carbon nanotubes and carbon fibers read on filaments).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have incorporated carbon nanotubes or carbon fibers into the solid precursor material, as taught by Erikson, for the invention disclosed by Bose. One would be motivated to do this in order to tailor the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Hamano, Huber and Kline, as applied to claim 20 above, in view of Shain (previously cited, US 5,272,008).
Regarding Claim 21, Bose does not disclose wherein the antioxidant is a phenolic antioxidant.
	Shain discloses a composition for a rare earth bonded magnet composition comprising a phenolic anti-oxidant (“primary antioxidant constituent is a high molecular weight hindered phenolic antioxidant” Col. 4, lines 47-54). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have incorporated a phenolic anti-oxidant in the soild precursor material, as taught by Shain, for the invention disclosed by Bose. One would be motivated to include this antioxidant in order to enhance oxidation resistance of the permanent magnet particles without detracting from the processability of such particles (Shain, Col. 1, line 64 - Col. 2, line 3).

17.    	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Hamano, Huber and Kline, as applied to claim 1 above, and further in view of Yamashita (previously cited, US 2011/0074531).
	Regarding Claim 22, Bose does not disclose wherein the hard magnetic particles have an elongated shape.
	Yamashita teaches hard magnet particles having an elongated shape (see Image 1 below; “Figure 5A ... NdFeB based magnetic material ... having a shape magnetic anisotropy perpendicular to the C-axial direction (thickness direction)” [0105]).

    PNG
    media_image1.png
    306
    421
    media_image1.png
    Greyscale

	Image 1: Yamashita, Fig. 5A, annotated – white arrows point towards the elongated hard magnetic particles. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have incorporated elongated magnetic particles, as taught by Yamashita, for the invention disclosed by Bose. One would be motivated to use elongated particles in order to improve magnetic stability at high temperatures (Yamashita, [0038]-[0041]).

Claim 26 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Hamano, Huber and Kline, as applied to claim 1 above, and further in view of Ma (US 5474623 A).
Regarding Claim 26, Bose discloses wherein said particles having a hard magnetic composition are distributed anisotropically (“anisotropic distribution of the magnetisable particles” [0035]), but does not expressly disclose wherein the particles themselves are anisotropic (one of ordinary skill in the art would understand anisotropic particles to be those comprising anisotropy in geometric, interfacial, compositional, or physical properties); however, Bose discloses using NdFeB powder, and one of ordinary skill in the art would appreciate that NdFeB powder would have magnetic anisotropy, which reads on the broadest most reasonable interpretation of the term ‘anisotropic’. 

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used anisotropic particles having a hard magnetic composition, as taught by Ma, for the invention disclosed by Bose, in order to successfully form a usable bonded magnet such as one with a intrinsic coercivity of greater than 7kOe (see teaching by Ma above), and in order to successfully align the particles within the magnetic field (Bose, see para. [0021]; see teaching by Ma above). 

Response to Arguments
Applicant’s arguments, filed January 7, 2021, with respect to the rejection of Claim 1 under 35 U.S.C. 103 over Bose in view of Huber and Kline, have been fully considered, and are persuasive in view of the Applicant’s amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bose in view of Hamano, Huber and Kline, as detailed above.
Applicant’s argues that Arai does not suggest a magnetic particle loading specifically suitable for use with EVA as matrix, and that Arai generally discloses 75-99.5wt% magnetic particle loadings. Applicant argues the higher loadings of Arai motivates one skill in the art away from the currently claimed ranges of magnetic particle loading. This argument is respectfully not found persuasive. Bose already teaches a magnetic particle loading which reads on the current claimed limitations (please see explanation in rejection and para. [0035] of Bose). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Arai does not teach away from lower loadings. One of ordinary skill in the art would still be motivated to use EVA as Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that Bose discloses similarly high magnetic particle loadings; however, as noted in the rejection above, Bose discloses 1-70vol% magnetic particle loading, and one of ordinary skill in the art would appreciate such ranges, while in volume percent, to read on the claimed range of 20-70wt%. Furthermore, Bose discloses an example wherein hard magnetic particle loading is 63wt% (30vol% loading) which reads on the currently claimed range (see explanation and analysis in rejection of claim 1 above over Bose – see Pg. 4). 

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Dutta (RSC Adv., 2015, 5, 41563-41575): discloses relevant thermal properties of EVA thermoplastic polymer and EVA thermoplastic polymer blends.
Hocker (US 20180036952 A1): discloses using EVA for additive manufacturing by extruding thermoplastic material through a nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           

/ALEXANDRA M MOORE/             Primary Examiner, Art Unit 1731